[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM
After review of my notes as to the testimony and particularly after studying the photographs of the plaintiff's vehicle, I conclude that the plaintiff lost control of his truck by reason of a sudden swerve to avoid striking the defendant who was on foot in the traveled lane. Her claim that he lost control while swerving to avoid a standing vehicle and in the process collided with that other vehicle simply does not stand up. First of all, if he had collided with another vehicle, it is possible but improbable that the other vehicle would take off, as it did, without so much as an inspection to determine the extent of damage. Second, the photos are entirely consistent with the plaintiff's claim that the damage to his truck was caused by contact with a retaining wall and there is no indication that he made any contract with another vehicle.
Judgment may enter for the plaintiff in the amount of $5,300, costs to be taxed.
J. HEALEY, STR